39 F.3d 1191
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Tommy Lee CLEATON, Plaintiff-Appellant,v.Catherine HAMMERSTEN and Fern L. Smith, Defendants-Appellees.
No. 94-6116.
United States Court of Appeals, Tenth Circuit.
Oct. 25, 1994.

ORDER AND JUDGMENT1
Before SEYMOUR, Chief Judge, McKAY, and BALDOCK, Circuit Judges.2


1
Plaintiff was convicted in Oklahoma state court of attempted robbery in the first degree.  He brought this 42 U.S.C.1983 action against his defense attorney and the district attorney who prosecuted him, alleging that defendants conspired to violate his constitutional rights.  Plaintiff sought monetary damages.  The district court ruled that the prosecutor was protected by absolute immunity, the defense attorney was not a state actor subject to a 1983 action, and plaintiff's evidence was insufficient to show conspiracy between the immune prosecutor and the defense attorney.  On those grounds, the court granted the prosecutor's motion for summary judgment and the defense attorney's motion to dismiss.  Plaintiff now appeals.  After carefully considering plaintiff's arguments on appeal, we AFFIRM for substantially the reasons stated by the district court.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument